Citation Nr: 0033799	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the decision to sever service connection for 
bilateral inguinal hernias, based on clear and unmistakable 
error (CUE), was proper. 

2.  Entitlement to service connection for bilateral inguinal 
hernias, secondary to abdominal wall weakening due to shell 
fragment wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  

The Board notes that in light of the favorable decision below 
to restore service connection for bilateral inguinal hernias, 
as set forth below, the issue of entitlement to service 
connection for bilateral inguinal hernias, as secondary to 
abdominal wall weakening due to shell fragment wounds, is 
moot, and will not be discussed further in this decision.  

The Board also notes that in a November 1999 hearing, the 
veteran appeared to be raising a claim for entitlement to an 
increased rating for his abdominal incisional hernias, which 
are presently included as part of his service-connected shell 
fragment wound disabilities.  That matter is referred back to 
the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  In a March 1995 rating decision, the RO granted service 
connection for bilateral inguinal hernias; that decision was 
based on evidence that during service the veteran was seen 
with a small hernia on his right lower abdomen, and following 
service, he was diagnosed with a right inguinal hernia.  

3.  In a November 1998 rating decision, the RO proposed 
severing service connection for bilateral inguinal hernias, 
based on a finding of clear and unmistakable error in the 
March 1995 rating decision that granted service connection; 
the RO reasoned that the medical evidence actually reflected 
that the veteran's post-service hernias had not developed 
until two years following his military discharge.

4.  The veteran was notified of the November 1998 proposal to 
sever service connection by VA letter dated in December 1998; 
in a January 1999 rating decision, the RO severed service 
connection for bilateral inguinal hernias.

5.  The January 1999 decision to sever service connection for 
bilateral inguinal hernias did not satisfy the high burden of 
establishing CUE in the March 1995 rating decision.  


CONCLUSION OF LAW

The January 1999 decision to sever service connection for 
bilateral inguinal hernias, based on clear and unmistakable 
evidence, was not proper, and entitlement to service 
connection for bilateral inguinal hernias is restored.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that it was improper to sever service 
connection for bilateral inguinal hernias on the basis of 
clear and unmistakable error in a prior rating decision, and 
he essentially requests restoration of service connection.  
As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The Board is satisfied that the present case comports 
with the mandates in the new law, and no further development 
is needed prior to proceeding with appellate review.  

A review of the history of this appeal is as follows.  In a 
March 1995 rating decision, the RO awarded service connection 
for bilateral inguinal hernias, effective from June 1994.  
According to the RO, the veteran's service medical records 
revealed that he was seen with a pain in his right lower 
abdomen in February 1969, and examination revealed a small 
hernia.  There was a profile done for surgery to repair the 
hernia.  In March 1969, the veteran continued to complain of 
right inguinal pain with lifting; he believed that the hernia 
was getting bigger.  Examination, however, did not identify a 
hernia.  The RO also noted that following service separation, 
a hospital summary dated in February 1973 revealed that the 
veteran had been seen in 1970-71, and diagnosed with a right 
inguinal hernia.  He presented for repair of bilateral right 
inguinal hernias.  In July 1994, the veteran underwent 
incisional hernias repair.  In light of the foregoing 
evidence, the RO resolved all reasonable doubt in the 
veteran's favor, and awarded service connection for bilateral 
inguinal hernias, effective from June 1994.

In a December 1995 rating decision, the evaluation for the 
veteran's bilateral inguinal hernias was increased to 10 
percent, effective May 1995.  That decision was based on a 
May 1995 treatment record that reflected a recurrent hernia 
in the left abdominal wall.  In a February 1997 rating 
decision, the evaluation for bilateral inguinal hernias was 
increased to 20 percent, effective August 1996, based in part 
on evidence that the veteran underwent hernia surgery in 
November 1996 for a left sided incisional hernia.  

In a November 1998 rating decision, the RO proposed to sever 
service connection for bilateral inguinal hernias.  The RO 
essentially reasoned that upon a closer look at the evidence 
it did not appear that the veteran actually had a hernia 
during service.  Moreover, the RO noted that the post-service 
hospitalization report, dated in 1973, indicated that the 
veteran had first been diagnosed with a hernias two years 
prior, which would have been 1971, and which was (according 
to the RO) two years after military discharge.  As such, the 
RO found that it was error to grant service connection for 
bilateral inguinal hernias in the March 1995 rating decision.  

Prior to the November 1998 proposal to sever service 
connection, the veteran's service-connected disabilities 
included:  residuals, shell fragment wound, abdomen, with 
retained foreign body and laparotomy scar; residuals, 
laceration of liver and stomach due to shell fragment wound; 
and, bilateral inguinal hernias.  However, in the November 
1998 rating decision that proposed severing service 
connection for the bilateral inguinal hernias, the veteran's 
service-connected shell fragment wound disabilities were 
recharacterized to include a right and left incisional 
hernia, as follows:  residuals, shell fragment wound, 
abdomen, with retained foreign body and laparotomy scar with 
incisional hernia, and; residuals, laceration of liver and 
stomach with right incisional hernia, due to shell fragment 
wound.  Additionally, the disability ratings were adjusted to 
reflect a history of periods of convalescence from surgery 
for the hernias. 

By VA letter dated December 8, 1998, the veteran was notified 
of the proposed decision to sever service connection.  He was 
provided an opportunity to submit medical or other evidence 
to dispute the proposed change, and to request a hearing.  He 
was informed that if additional evidence was not received 
from him within 60 days, his rating would be reduced.  The 
veteran did not submit additional evidence or respond to the 
RO's letter, although he appeared for additional VA 
examinations on December 12, 1998.  

By rating decision dated January 28, 1999, the RO implemented 
the proposal to sever service connection for bilateral 
inguinal hernias, and service connection was thereby severed 
effective May 1999.  The veteran disagreed with that 
decision, and initiated this appeal.  

In November 1999, the veteran appeared at a hearing at the RO 
and testified that during service, he received shell fragment 
wounds to his abdomen.  He stated that after he was sent home 
with his wounds, he noticed a large knot on his left side.  
As to the groin (inguinal) hernia, the veteran indicated that 
he first noticed that hernia after service, approximately in 
1972, at which time he sought treatment.  He indicated that 
he had undergone about three or four surgeries for his 
abdominal hernias, and sometimes he would wear a support 
belt.  There was some discussion in the hearing regarding the 
distinction between the inguinal (groin) hernias, and the 
incisional hernias of the abdomen.  The veteran stated that 
the inguinal hernia had not recurred, and he had not been 
treated for it in years, although he suspected that the one 
on the right may need treatment.  

In summary of the foregoing, it appears that there was some 
confusion in the development of this appeal.  The veteran was 
originally service-connected for bilateral inguinal hernias.  
Over the years, the RO increased the rating for the service-
connected hernias.  However, it appears that the RO based 
those increased ratings on evidence regarding surgery for 
abdominal incisional hernias, which were not technically 
service-connected.  In the November 1998 rating decision the 
RO proposed severing service connection for the bilateral 
inguinal hernias, but at the same time recharacterized the 
service-connected shell fragment wound disabilities to 
include consideration of incisional hernias, right and left.

According to the law, service connection will be severed only 
where evidence establishes that it is clearly and 
unmistakably erroneous (the burden of proof being on the 
Government).  See also Daniels v. Gober, 10 Vet. App. 474 
(1997). A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  38 C.F.R. 
§ 3.105(d).  

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided if additional evidence 
is not received in that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court),  has held that to 
establish a valid clear and unmistakable error (CUE) claim, a 
claimant must show that "'[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied'."  Daniels v. Gober, 10 Vet. App. 
474, 478 (1997), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  CUE is more than just a 
disagreement with the way the facts were weighed or 
evaluated.  "'CUE is a very specific and rare kind of 
'error''... [it] is the kind of error, of fact or law, that 
when called to the attention of the reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error'."  Daniels, 10 Vet. App. at 474, quoting Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).    

Once service connection is granted, it can only be severed 
upon a showing by the Secretary of the VA that the rating 
decision granting service connection was clearly and 
unmistakably erroneous, and only after certain procedural 
safeguards have been met.  Daniels, 10 Vet. App. at 474; see 
38 C.F.R. § 3.105(d).  "The Secretary's burden in severing 
service connection is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of 
CUE."  Id.  "'[S]imply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE'."  Daniels, 10 Vet. App. at 479, quoting Fugo, 6 Vet. 
App. at 44. 

Unlike claims for CUE, which are based only on the evidence 
of record at the time of the challenged decision, a 
determination to sever service connection is not similarly 
limited.  Daniels, 10 Vet. App. at 480.  The Court reasoned 
in Daniels that because 38 C.F.R. § 3.105(d) specifically 
states that a change in diagnosis may be accepted as a basis 
for severance, the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court stated "[i]f the 
Court were to conclude that ... a service connection award can 
be terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.  

In light of the foregoing, the Board is not convinced that 
the RO met the burden of establishing CUE in the March 1995 
rating decision that initially granted service connection for 
bilateral inguinal hernias.  In that regard, a reading of the 
RO's decisions in March 1995, November 1998, and January 
1999, reveals that the severance was based on an 
interpretation, or weighing of the evidence.  The RO did not 
base its severance decision on a change in diagnosis, or new 
evidence.  Rather, it appears that the RO simply took a 
closer look at the evidence of record, and decided that the 
veteran did not appear to develop a hernia until a year or 
two following service separation.  As such, the RO found that 
there was no actual causal link between the veteran's 
bilateral inguinal hernias and his military service, and they 
severed service connection on the basis of CUE in the March 
1995 award of service connection.  

The Board emphasizes that the Court has held, as noted above, 
that "'simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of 
CUE'."  Daniels, 10 Vet. App. at 479, quoting Fugo, 6 Vet. 
App. at 44.  In the present case, the RO did not point to an 
incorrect application of the law, a change in diagnosis, or 
some other factor justifying a severance of service 
connection.  Rather, the RO seemed to indicate that upon 
further consideration of the evidence, service connection did 
not seem proper.  The RO did not point to new evidence in the 
record, but rather referred to the same 1973 VA 
hospitalization report that was used as a basis for the 
original award of service connection. 

In conclusion, the Board finds that it was not proper to 
sever service connection for bilateral inguinal hernias in 
the January 1999 rating decision on the basis of CUE in a 
prior rating decision, as the high burden of establishing CUE 
was not met.  Therefore, the veteran is entitled to 
restoration of service connection for bilateral inguinal 
hernias.  

The Board acknowledges the confusion over the years regarding 
the veteran's inguinal hernias and abdominal incisional 
hernias.  The Board does not presently have jurisdiction to 
comment on the proper ratings for the bilateral inguinal 
hernias and the incisional hernias (as part of the service-
connected shell-fragment wounds), but the Board suggests that 
the disability ratings for the various hernia-related 
disabilities should reflect the distinction between the types 
and locations of the hernias.  


ORDER

The decision to sever service connection for bilateral 
inguinal hernias based on clear and unmistakable evidence in 
a March 1995 rating decision was not proper, and service 
connection for bilateral inguinal hernias is restored.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

